U.S, DISTRICT COURT
UNITED STATERPMWSRICT -WOURT

EASTERN DISTRIC'E 6R WISCONSIN
O20 SEP -F PT 20

CLERK OF COURT

Plaintiff, 2 0 -R- 1 6 1

 

UNITED STATES OF AMERICA,

 

 

Vv. Case No.
RAKESH JYOTI SARAN, a.k.a. “JOHAR SARAN,” [21 U.S.C. §§ 841(a)(1) and 846]
Defendant.
INDICTMENT
COUNT ONE

THE GRAND JURY CHARGES THAT:

1. Beginning by at least July 9, 2019, and continuing until August 25, 2020, in the Eastern
District of Wisconsin, Middle District of Florida, Northern District of Texas, and elsewhere,

RAKESH JYOTI SARAN, a.k.a. “JOHAR SARAN,”
knowingly and intentionally conspired with persons known and unknown to the Grand Jury to
distribute and possess with intent to distribute a controlled substance, in violation of Title 21, United
States Code, Section 841(a)(1).

Z: The offense involved 500 grams or more of a mixture and substance containing
methamphetamine, a Schedule II controlled substance. The offense also involved ketamine, a
Schedule [II controlled substance, alprazolam, a Schedule IV controlled substance, diazepam, a
Schedule IV controlled substance, and tramadol, a Schedule IV controlled substance.

All in violation of Title 21, United States Code, Sections 846, 841(b)(1)(A), and 841(b)(1)(E).

Case 2:20-cr-00161-LA Filed 09/09/20 Page 1of5 Document 4
COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:

l. Between on or about August 23, 2019, and on or about September 23, 2019, in the
Eastern District of Wisconsin, Middle District of Florida, Northern District of Texas, and elsewhere,
RAKESH JYOTI SARAN, a.k.a. “JOHAR SARAN,”

knowingly and intentionally distributed a controlled substance.

rs The offense involved 50 grams or more of a mixture and substance containing
methamphetamine, a Schedule II controlled substance. The offense also involved ketamine, a
Schedule [II controlled substance, diazepam, a Schedule IV controlled substance, and alprazolam, a
Schedule IV controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B), and

841(b)(1)(E), and Title 18, United States Code, Section 2.

Case 2:20-cr-00161-LA Filed 09/09/20 Page 2 o0f5 Document 4
COUNT THREE

THE GRAND JURY FURTHER CHARGES THAT:

l. Between on or about October 15, 2019, and on or about October 26, 2019, in the
Eastern District of Wisconsin, Middle District of Florida, Northern District of Texas, and elsewhere,
RAKESH JYOTI SARAN, a.k.a. “JOHAR SARAN,”

knowingly and intentionally distributed a controlled substance.

2. The offense involved 50 grams or more of a mixture and substance containing
methamphetamine, a Schedule II controlled substance. The offense also involved alprazolam, a
Schedule [V controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B), and

841(b)(1)(E), and Title 18, United States Code, Section 2.

Case 2:20-cr-00161-LA Filed 09/09/20 Page 30f5 Document 4
COUNT FOUR

THE GRAND JURY FURTHER CHARGES THAT:

l. Between on or about January 28, 2020, and on or about January 30, 2020, in the
Eastern District of Wisconsin, Middle District of Florida, Northern District of Texas, and elsewhere,
RAKESH JYOTI SARAN, a.k.a. “JOHAR SARAN,”

knowingly and intentionally distributed a controlled substance.

Ze The offense involved 50 grams or more of a mixture and substance containing
methamphetamine, a Schedule II controlled substance. The offense also involved alprazolam, a
Schedule IV controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B), and

841(b)(1)(E), and Title 18, United States Code, Section 2.

Case 2:20-cr-00161-LA Filed 09/09/20 Page 4o0f5 Document 4
oY

FORFEITURE NOTICE

1, Upon conviction of one or more of the controlled substance offenses alleged in
Counts One through Four of this Indictment, the defendant shall forfeit to the United States,
pursuant to Title 21, United States Code, Section 853, any property constituting, or derived
from, proceeds obtained, directly or indirectly, as a result of the violation, and any property
used or intended to be used, in any manner or part, to commit, or to facilitate the commission
of the violation. The property to be forfeited includes, but is not limited to, a sum of money
equal to the proceeds obtained as a result of the offense.

2. If any of the property described above, as a result of any act or omission by the
defendant, cannot be located upon the exercise of due diligence, has been transferred or sold
to, or deposited with, a third person, has been placed beyond the jurisdiction of the Court, has
been substantially diminished in value, or has been commingled with other property which
cannot be subdivided without difficulty, the United States of America shall be entitled to

forfeiture of substitute property, pursuant to Title 21, United States Code, Section 853(p).

A TRUE BILL:

Dated: a q lao

 

 

MATTHEW D. KRUEGER
United States Attorney

Case 2:20-cr-00161-LA Filed 09/09/20 Page 5of5 Document 4
